Third District Court of Appeal
                               State of Florida

                     Opinion filed September 15, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1651
                       Lower Tribunal No. 19-16913
                          ________________

                 Aswan Village Associates, LLC, etc.,
                                  Appellant,

                                     vs.

    Opa-Locka Community Development Corporation, Inc.,
                                  Appellee.

     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, William Thomas, Judge.

     Stearns Weaver Miller Weissler Alhadeff & Sitterson, P.A., Eugene E.
Stearns, Mark D. Solov, and Jose G. Sepulveda, for appellant.

     Joel S. Perwin, P.A., and Joel S. Perwin; BC Davenport, LLC and
David A. Davenport (Minneapolis, MN), for appellee.

     Kozlowski Law Firm, P.A., and Steven Robert Kozlowski; Marcos
Segura (San Francisco, CA), for amici curiae.

Before FERNANDEZ, C.J., and LOGUE, and BOKOR, JJ.

     PER CURIAM.

     Affirmed.